Citation Nr: 0024362	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-46 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for right inguinal hernia 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1950 to 
October 1952.

The issue on appeal arises from a December 1993 rating 
decision, by which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, in pertinent 
part, denied a rating in excess of 10 percent for a right 
inguinal hernia disability.  In January 1997, the Board of 
Veterans' Appeals (Board) remanded the veteran's claim for 
additional development.  In a January 1999 supplemental 
statement of the case, the RO confirmed a 10 percent rating 
for a right inguinal hernia disability.  


FINDINGS OF FACT

1.  On repeated examination, there is no evidence of a small, 
postoperative recurrent, or unoperated irremediable right 
hernia, not well supported by truss or not readily reducible.

2.  Tenderness of the scarring of the right inguinal area is 
present.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right inguinal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.114, 4.118, Diagnostic Code 7338 (1999).

2.  The criteria for an additional 10 percent rating for the 
scar of the right inguinal area is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.114, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By a March 1953 rating decision, the RO, in pertinent part, 
granted service connection for a herniorrhaphy scar and a 
right inguinal scar, and assigned a noncompensable rating 
effective from October 1952.  

By a November 1961 rating decision, the RO increased the 
rating for right inguinal herniorrhaphy to 10 percent, 
effective from September 1961.  This was based on surgery in 
July 1961 for recurrent right inguinal hernia.

In an April 1993 letter, the veteran's representative 
indicated that the veteran was seeking an increased rating 
for his hernia condition.  It was noted that the veteran had 
been receiving treatment at a VA outpatient clinic.  

In June 1993, medical records from the Boston VA Medical 
Center (VAMC) were associated with the claims file.  These 
records reflect, in pertinent part, treatment in November 
1992 for various conditions, but do not reflect any 
complaints of or treatment for any hernia disability during 
this time period.  

By a December 1993 rating decision, the RO, in pertinent 
part, confirmed the 10 percent rating for residuals of a 
right inguinal herniorrhaphy.  

In January 1997, the Board remanded the veteran's claim for 
additional development.

In July 1997, the RO wrote to the veteran and asked for his 
assistance in obtaining records of treatment for his right 
inguinal hernia condition since 1993. 

Subsequently in July 1997, additional records from the Boston 
VAMC were associated with the claims file.  These records do 
not document any complaints of or treatment for any right 
inguinal hernia disability.

In August 1997, the veteran underwent a compensation 
evaluation examination.  It was noted that he had come in for 
a "stomach" (digestive) evaluation.  The claims folder was 
present, as were some old medical records.  The veteran 
reported a history of having undergone two hernia surgeries, 
and complained of constipation and gassiness with 
indigestion, particularly at nighttime.  He had numerous 
"eruptations" and passage of flatus.  He had been told that 
he had diverticulosis by barium enema done two years before 
at the West Roxbury VAMC.  Currently, the veteran was taking 
Tagamet and Maalox, although he had had numerous antacids and 
anti-flatulence medications in the past.  

At the time of the examination, the veteran's subjective 
complaints included constipation, indigestion, and gas.  Upon 
examination, the veteran was noted to have minimal epigastric 
pain and no significant vomiting.  It was noted that the 
veteran's "attempt is to attribute his GI symptoms to 
'adhesions' associated with the hernia repairs."

In March 1999, a large number of VAMC records were associated 
with the claims file.  These records reflect, in pertinent 
part, outpatient treatment in March 1996 for stabbing pains 
in his abdomen.  Generalized abdominal tenderness was found 
on examination, and the veteran was diagnosed as having 
obstipation.  

In March 1998, the veteran was hospitalized after complaining 
of the acute onset of right lower quadrant pain followed 
quickly by upper abdominal distention.  The veteran also 
reported a sense of bladder fullness and pressure.  He 
attempted to void with little relief and likewise passed a 
scant amount of gas.  Previous episodes similar to this 
resolved in 24 hours with no treatment.  The veteran had a 
history of chronic constipation and was on an intense bowel 
regiment.  The right lower quadrant pain was focalized at his 
right inguinal hernia repair site, which was always the case 
with these episodes.  It did not radiate and had not changed.  
The veteran described it as a tightness or pulling sensation.  
He denied any right upper quadrant, left upper quadrant, or 
left lower quadrant pain.  He did report having one episode 
of nausea with scant emesis.  On examination, the veteran was 
in no acute distress.  There were no appreciated masses or 
hernias detected.  The veteran's inguinal canal examination 
was tender near the internal ring.  It was thought that the 
veteran's acute right lower quadrant pain was most likely a 
transient process at the old right inguinal hernia site. 

An upper GI was performed which brought about the question of 
a possible internal hernia.  The upper GI showed isolation of 
the jejunum and ileum in opposite quadrants of the abdomen 
with a small single loop connecting the two.  It was 
recommended that the veteran have a CT scan to further 
evaluate possible mass effect and/or an internal hernia in 
the abdomen.  Because of retained barium from a previous 
barium enema as well as the veteran's small bowel follow 
through, it was determined that he was not an immediate 
candidate for abdominal CT secondary to all the artifacts 
that would be produced by retained barium.  (Medical records 
later indicated that a subsequent CT scan did not reveal any 
hernia).  

After his first two days in the hospital, the veteran's 
abdominal distention significantly decreased and he was able 
to tolerate a diet without difficulty.  The veteran began to 
have normal flatus and bowel movements, and the veteran 
wanted to be discharged.  The veteran was discharged in 
stable condition, tolerating a regular diet, having normal 
bowel movements and flatus.  

During an April 1998 examination, it was noted that the 
veteran had been discharged recently after having a workup 
for right lower quadrant pain and constipation.  A barium 
enema had shown multiple diverticula without any evidence of 
stricture or obstruction.  A CT scan on April 14, 1998 
revealed no mass and no evidence of an internal hernia.  On 
current examination, the veteran's abdomen was soft, obese, 
nontender, and slightly distended with no obvious external 
hernia defects.  The examiner concluded that there was no 
apparent internal hernia or mass causing the veteran's 
colonic symptoms.  He indicated that he had discussed the 
case with another physician who felt that the initial barium 
enema on the first admission was sufficient to rule out any 
obstructive pathology.  

In June 1998, the veteran complained of the same right lower 
quadrant and right groin pain which was intermittent in 
nature.  He said he had no fevers but he had had some chills.  
He also noted intermittent nausea with some regurgitation.  
On physical examination, the veteran had an obese abdomen 
which was soft and nontympanic.  It was just marginally 
tender in the right lower quadrant.  There was no evidence of 
hernia.  

In August 1998, the veteran was hospitalized after 
complaining of abdominal pain and distention.  The veteran 
had awoken on the morning of admission and after eating 
cereal and milk for breakfast, he noted the onset of acute 
abdominal distention and pain.  No hernias were appreciated 
in the inguinal area.  Subsequently, the veteran's 
constipation was relieved and he was discharged.  The 
principal diagnosis on discharge was constipation.  

In September 1998, the veteran was again hospitalized after a 
seven day history of vomiting and diarrhea.  Upon 
examination, he was noted to be in moderate distress with 
complaints of abdominal pain.  Abdominal examination revealed 
an obese, diffusely tender abdomen with positive bowel 
sounds.  There was tenderness in the right lower quadrant 
radiating to the groin.  The veteran was admitted, was 
rehydrated, and his bowel regimen was changed.  He improved 
with no diarrhea and minimal abdominal pain.  The primary 
diagnoses were diarrhea and dehydration.  The secondary 
diagnosis was chronic constipation.  Pertinent diagnoses 
noted but not treated included status post hernia repair 35 
years previously.

The claims file also contains a separate folder containing a 
large number of medical records, none of which directly 
pertain to any complaints of or treatment for symptoms 
relating to an inguinal hernia.  

In November 1998, the veteran underwent a general examination 
for VA purposes.  He complained of persistent pain in the 
inguinal region.  The veteran said this pain caused mild 
difficulty walking and climbing stairs, and mild to moderate 
difficulty sitting.  Upon examination, the veteran's abdomen 
was soft, obese, and nontender without ascites.  The liver 
and spleen were not palpable.  The right inguinal area had a 
well-healed scar from two previous herniorrhaphies.  There 
was no evidence of a hernia.  There was definite tenderness 
on palpation from the scar tissue and fibrous tissue around 
the repaired area.  The left inguinal area was normal.  The 
external genitalia appeared normal and there was no inguinal 
or scrotal swelling present on either side.  The examiner 
noted that this ruled out an inguinal hernia on either side.  

In a January 1999 supplemental statement of the case, the RO 
confirmed the 10 percent rating for right inguinal 
herniorrhaphy.   

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his right inguinal hernia disability are 
worse than currently evaluated, and he has thus stated a 
well-grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  It may include providing the veteran with a 
medical examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Department in this case has accorded the veteran 
examinations and has obtained numerous medical records.  The 
duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In evaluating the veteran's post-operative right inguinal 
hernia disability, the RO utilized Diagnostic Code 7338.  
Under that Diagnostic Code, an inguinal hernia which has not 
been operated on, but which is remediable, is rated as 
noncompensably disabling.  A small, reducible hernia, or one 
without true hernia protrusion is also rated as 
noncompensably disabling.  A postoperative, recurrent 
inguinal hernia which is readily reducible and well supported 
by a truss or belt is rated as 10 percent disabling.  A 
small, postoperative, recurrent hernia or an unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible, is assigned a 30 percent rating.  A large, 
postoperative, recurrent hernia, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, is assigned a 60 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7338 (1999).

The Board observes that the veteran's current 10 percent 
disability rating has been in effect since September 1961.  
Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951(b) (1999).  The 10 percent rating 
for the veteran's service-connected right inguinal hernia 
disability is thus protected at that level.

The veteran does not meet the criteria for a rating in excess 
of the 10 percent currently assigned his right inguinal 
hernia under Diagnostic Code 7338.  Examination reports 
indicate that the veteran does not have a demonstrable 
recurrence of hernia on the right side.  While the veteran 
has, on occasion, sought treatment and even hospitalization 
for abdominal pain, the medical records associated with this 
treatment do not indicate recurrence of his hernia or confirm 
obstructive pathology.  Moreover, the most recent examination 
for VA purposes found no evidence of an inguinal hernia.  In 
the Board's view, the symptomatology experienced by this 
veteran which is attributable to the service connected 
disability does not merit an increased rating under the 
criteria set forth in Diagnostic Code 7338.  

However, the Board further notes that, "[s]cars, other," 
are rated on the basis of limitation of function of the body 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  Scars which are tender or painful on objective 
demonstration are rated 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (1999).  Scars that are 
superficial, poorly nourished, and repeatedly ulcerated 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1999).  However, in every instance 
where the schedule does not provide a noncompensable (zero 
percent) evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The Board finds that the disability picture presented with 
respect to the scarring relating to the veteran's right 
herniorrhaphy supports the assignment of an additional 10 
percent rating.  The November 1998 examination report 
described definite tenderness on palpation from the scar 
tissue around the repaired area.  These findings equate to 
the 10 percent rating under Diagnostic Code 7804 which 
provides for a 10 percent rating for painful and tender 
scars.  


ORDER

Entitlement to a rating in excess of 10 percent for right 
inguinal hernia disability is denied.  

Entitlement to an additional 10 percent for painful scar of 
the right inguinal area is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

